Name: 2001/246/EC: Commission Decision of 27 March 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1018)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  agricultural activity;  health;  agricultural policy;  Europe
 Date Published: 2001-03-28

 Avis juridique important|32001D02462001/246/EC: Commission Decision of 27 March 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1018) Official Journal L 088 , 28/03/2001 P. 0021 - 0023Commission Decisionof 27 March 2001laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC(notified under document number C(2001) 1018)(Text with EEA relevance)(2001/246/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13(3) thereof,Whereas:(1) In Article 13(3) of Directive 85/511/EEC provisions are made for emergency vaccination.(2) The principles provided for in this Article require to balance the decision on resorting to vaccination against basic Community interests which must not be endangered.(3) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, France, the Netherlands and Ireland, the Commission adopted Decisions 2001/172/EC(4), 2001/208/EC(5), 2001/223/EC(6) and 2001/234/EC(7) concerning certain protection measures with regard to foot-and-mouth disease in the respective Member State.(4) In addition to the measures within the framework of Directive 85/511/EEC, the Netherlands apply as a precautionary measure the pre-emptive killing of susceptible animals in holdings situated in close proximity to infected or suspect holdings, taking into account the epidemiological situation and the high density of susceptible animals in certain parts of the territory.(5) Killing of animals for disease reasons must be carried out in accordance with Council Directive 93/119/EEC of 22 December 1993 on the protection of animals at the time of slaughter or killing(8).(6) Large scale killing of animals of infected or contaminated holdings may quickly exhaust the capacities for safe destruction of carcasses and thereby unavoidably delay the pre-emptive killing and this may lead to the amplification and spread of the virus.(7) The competent authorities of the Netherlands have presented to the Commission a programme to employ vaccination as an additional instrument to control and eradicate foot-and-mouth disease in connection with the pre-emptive killing of animals of susceptible species. Although the use of vaccine in the framework of pre-emptive killing is only useful where the expected delay in killing exceeds the time required to build-up sufficient immunity to reduce effectively the spread of virus, it should under no circumstances compromise the progress in reducing the number of animals of susceptible species around outbreaks.(8) In its report of 10 March 1999 the Scientific Committee on Animal Health and Animal Welfare made recommendations on the strategy for emergency vaccination against foot-and-mouth disease, which must be taken into account(9).(9) Recourse to any kind of vaccination will inevitably jeopardise the foot-and-mouth disease status in terms of international trade not only for the Member State or part of its territory where vaccination is carried out.(10) The Commission prior to taking a Decision on emergency vaccination must ensure that the measures to be taken include at least those provided for in Article 13(3) first to sixth indent of Directive 85/511/EEC.(11) It is the purpose of this Decision to define the conditions under which the Netherlands may apply emergency vaccination.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision the following definitions shall apply:1. "Pre-emptive killing" shall mean the killing of susceptible animals on holdings within a certain radius around holdings placed under the restrictions laid down in Articles 4 or 5 of Directive 85/511/EEC.It is aimed at the urgent reduction of numbers of animals of susceptible species in an infected area.2. "Suppressive vaccination" shall mean emergency vaccination of animals of susceptible species in identified holdings situated in a defined area, the vaccination zone, which is carried out exclusively in conjunction with pre-emptive killing as defined in paragraph 1.It is aimed at an urgent reduction of the amount of virus circulating and the risk of virus spreading beyond the perimeters of the area without delaying the pre-emptive killing.It shall only be carried out where the pre-emptive killing of animals of susceptible species must be delayed for an estimated time most likely exceeding the time required to effectively reduce the spread of virus by immunisation for at least one of the following reasons:- constraints on the execution of killing of animals of susceptible species in compliance with the provisions in Directive 93/119/EEC,- constraints on the available capacities to destroy killed animals in accordance with Article 5(2) second indent of Directive 85/511/EEC.Article 21. Without prejudice to Directive 85/511/EEC, and in particular Articles 4, 5 and 9 thereof, the Netherlands may decide on resorting to suppressive vaccination under the conditions set out in the Annex.2. Before commencing the measures referred to in paragraph 1, the Netherlands shall ensure that the Member States and the Commission are officially informed on the details concerning the geographical and administrative definition of the vaccination zone, the number of holdings affected and the time when vaccination will be started and accomplished and the reason why the measures have been taken.Subsequently the Netherlands shall ensure that the information submitted in accordance with the first subparagraph is completed without undue delay with the details concerning the killing of vaccinated animals, in particular the number of animals killed, the number of holdings affected, the time the killing was completed, and the modifications of the restrictions applied in the areas concerned.Article 3This Decision is addressed to the Member States.Done at Brussels, 27 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 73, 15.3.2001, p. 38.(6) OJ L 82, 22.3.2001, p. 29.(7) OJ L 84, 23.3.2001, p. 62.(8) OJ L 340, 31.12.1993, p. 21.(9) http://europa.eu.int/comm/food/fs/sc/scah/outcome_en.htmlANNEXConditions for the use of suppressive vaccination in the control and eradication of foot-and-mouth disease in application of Article 13(3) of Directive 85/511/EEC>TABLE>